Citation Nr: 0106291
Decision Date: 03/02/01	Archive Date: 04/17/01

DOCKET NO. 96-05 606               DATE MAR 02, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

Evaluation of arthritis of the lumbar spine, rated as 40 percent
disabling.

Evaluation of traumatic arthritis of the left knee, rated as 30
percent disabling.

Evaluation of osteoarthritis of the cervical spine, rated as 30
percent disabling.

Evaluation of arthritis of the thoracic spine, rated as 20 percent
disabling.

Evaluation of traumatic arthritis of the right knee, rated as 10
percent disabling.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

R. K. ErkenBrack, Counsel 

REMAND

The veteran served on active duty almost continuously from May 1944
to January 1965.

This appeal comes to the Board of Veterans Appeals (Board) from
rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) at Montgomery, Alabama. The decisions involve
partial staged ratings that shall be addressed on return to the
Board.

The veteran has requested a hearing at the RO before a member of
the Board that has not been scheduled; he has not withdrawn his
request. He did not return a request for clarification, sent by the
Board in April 2000.

Since the veteran's claim for an increase was received in March
1993, there has been a progressive grant of benefits during this
appeal. By rating decision in November 1994, service connection was
granted for osteoarthritis of the cervical spine.

By rating action in June 1997, the disability evaluation for the
left knee was increased.

2 -

By rating action in November 1997, a total compensation rating
based on individual unemployability was granted effective from the
date of claim. That rating action also assigned higher disability
evaluations for the back and cervical spine.

By rating action in February 1998, the classification of arthritis
of the back was changed to arthritis of the lumbar spine, with the
rating unchanged, and arthritis of the thoracic spine was added.

In addition to service connected lumbar spine arthritis, there are
diffuse osteopenia, compression fracture deformity, L1, herniated
disc, radicular pain, and sciatic neuritis.

In addition to service connected traumatic arthritis of the knees,
there are surgical residuals, locking, chondromalacia, loose
bodies, tom lateral meniscus, instability, osteoporosis, and bony
protrusion, either unilaterally or bilaterally.

In addition to service connected osteoarthritis of the cervical
spine, there are residuals of surgery (interbody fusion, C6-7),
osteopenia, narrowed disc spaces, herniated nucleus pulposus,
neuritis and radiculopathy.

In addition to service connected arthritis of the thoracic spine,
there are compression fracture residuals, T1, T12.

In March 1993, Bruce Hall, M.D., saw the veteran in a hospital
emergency room for left knee problems and stated that severe
degenerative joint disease of the left knee with articular loose
bodies would require total knee arthroplasty for relief. He was
placed in a knee immobilizer.

The veteran's representative has requested more evidentiary
development to ensure that the veteran's service connected
disabilities are accurately rated.

Additionally, an attempt should be made to secure additional
relevant medical records, particularly including any outstanding VA
treatment records. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

3 -

The Court of Appeals for Veterans Claims (Court) has held that if
one issue has a significant impact on another issue, then such
issues are inextricably intertwined and must be adjudicated
together. Harris v. Derwinski, 1 Vet. App. 180 (1991). The fact
that issues are inextricably intertwined does not establish that
the Board has jurisdiction of the issues, only that the Board
cannot fairly proceed while there are outstanding matters that must
be addressed. The Board notes that if it is determined that the
veteran is entitled to service connection for all the
manifestations of cervical, thoracic and lumbar spine disablement
as well as bilateral knee disablement, such could obviously have an
effect on how his claims for increased ratings for arthritis of
these joints are rated. As piecemeal consideration of claims is to
be discouraged, adjudication of the veteran's claims for increased
ratings must be deferred until the issues of service connection for
all cervical, thoracic and lumbar spine, as well as bilateral knee,
dysfunction, are resolved.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance

4 -

Act of 2000, Pub. L. No. 106-475, 3-4, 114. Stat. 2096, 2096-2099
(2000) (to be codified as amended at 38 U.S.C. 5102, 5103, 5103A,
and 5107). In addition, because the RO has not yet considered
whether any additional notification or development action is
required under the Veterans Claims Assistance Act of 2000, it would
be potentially prejudicial to the appellant if the Board were to
proceed to issue a decision at this time. See Bernard v. Brown, 4
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992)
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for these
reasons, a remand is required.

The case is remanded for the following:

1. The veteran must be scheduled for a travel board hearing on his
appeal.

2. The RO must obtain all relevant medical records regarding the
veteran's cervical, thoracic and lumbar spine, as well as both
knees, that have not yet been associated with the claims folder
from both VA and non-VA sources, including but not limited to the
above- designated physicians and hospitals.

3. The RO should review the claims file and determine exactly what
is service-connected and what is not. If the compression
fracture(s), neuropathy, stenosis, disc disease or any other
diagnosis involving the lumbar spine, thoracic spine, cervical
spine and knees are not service-connected, a rating decision that
clearly establishes that fact is to be prepared. If it is
determined that there are non-service connected conditions, any
determination that separates the degree of impairment from the
service connected disease or injury must be supported by competent
evidence.

5 -

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letters 00-87 (November
17, 2000), 00-92 (December 13, 2000), and 01-02 (January 9, 2001),
as well as any pertinent formal or informal guidance that is
subsequently provided by VA, including, among other things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered. If the benefit sought on appeal remains denied, the
veteran and his representative should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

If upon completion of the above action, any claim remains denied,
the case should be returned to the Board after compliance with all
requisite appellate procedures. The veteran has the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369
(1999).

6 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

The purpose of this remand is to conduct further evidentiary and
procedural development. The Board intimates no opinion as to the
ultimate outcome of the claims on appeal.

H. N. SCHWARTZ
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



